Per Curiam.
The same issues involved in this suit were tried and decided by the court of chancery in the foreclosure suit of Hugh Seeiy, complainant, and Walter S. Throop' and wife, defendants. In that case there was a decree for the complainant, and in this case the complainant’s bill was dismissed. An appeal was taken by the defendants in that case, the complainants in this one, from the decree of foreclosure, and by those complainants from the decree in this case dismissing their bill. The other case is No. 37 of the present term of this court, while this case is No. 36. Tn a per curiam filed in No. 37 contemporaneously herewith, we affirm the decree in the foreclosure suit, and, as the same issues are involved in this suit, we, for the reasons given in the other suit, affirm this decree.
For affirmance — The Chibe-Justice, Sway.ze, Trenchard, Parker, Bergen, Minturn, ICalisct-i, Black, Kaxzenbach, White, IIeppenheimer, Williams, Gardner, Ackerson, Van Buskirk — 15.
For reversal — None.